Citation Nr: 0927454	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for chronic 
myelogenous leukemia, status post bone marrow transplant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  In that rating decision, the RO 
granted service connection for chronic myelogenous leukemia, 
status post bone marrow transplant and assigned a non-
compensable rating, effective from April 12, 1999.  The 
Veteran appealed the assigned rating. 

In the March 2005 rating decision, the RO also granted 
service connection and a 10 percent rating for irritable 
bowel syndrome.  The Veteran initiated an appeal as to that 
assigned rating.  By the way of a September 2005 rating 
decision, the RO increased the disability rating from 10 to 
30 percent.  In a September 2005 correspondence, the Veteran 
withdrew his appeal for an increased rating above 30 percent.  

The Board notes that in the Veteran's September 2006 
substantial appeal, it appears that the Veteran has raised a 
claim for service connection for peripheral neuropathy as 
secondary to the service connected chronic myelogenous 
leukemia.  Additionally, it appears that the Veteran's 
Representative is raising additional claims on the Veteran's 
behalf in a June 2009 informal brief.  These include a claim 
for service connection for hypertension as secondary to the 
service connected chronic myelogenous leukemia and a claim 
for an earlier effective date for grant of service connection 
for chronic myelogenous leukemia, status post bone marrow 
transplant.  None of these three matters has been addressed 
by the agency of original jurisdiction, and all are referred 
to the RO for the appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable 
disability rating for his service connected chronic 
myelogenous leukemia, status post bone marrow transplant.  As 
discussed below, the Board finds that additional development 
is necessary prior to the adjudication of the Veteran's 
claim.  Specifically, another VA examination is needed to 
evaluate the severity of the Veteran's chronic myelogenous 
leukemia, status post bone marrow transplant.  

The Veteran underwent a VA examination in April 2004 to 
determine the likely etiology of his chronic myelogenous 
leukemia.  In the April 2004 examination report, the examiner 
did not clearly identify all of the symptomatology of the 
Veteran's service-connected disability or provide findings 
regarding the measurements of the Veteran's hemoglobin 
levels, which are needed to evaluate the disability under the 
criteria of applicable Diagnostic Code(s) (7700, 7703 and/or 
7716).  Since the medical findings in that examination report 
are insufficient for rating the Veteran's current disability 
under the Rating Schedule, another VA examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4).  

The agency of original jurisdiction (AOJ) should schedule the 
Veteran for a VA examination to evaluate the current level of 
severity of service-connected chronic myelogenous leukemia.  
The examination report should include findings from any 
indicated laboratory studies (particularly those needed to 
determine the Veteran's hemoglobin levels).  The examiner 
should clearly identify the current symptomatology of the 
service-connected condition and as well as any residuals from 
his bone marrow transplant(s).  If the veteran's service-
connected condition causes additional disability (such as 
peripheral neuropathy or hypertension as noted in the 
introduction) the examiner should so state. 

Prior to providing the VA examination, the AOJ should seek to 
obtain any outstanding VA or private medical records of 
pertinent medical treatment.  In particular, the AOJ should 
obtain the Veteran's treatment records from VA Outpatient 
Clinic at Jamaica Plains, Massachusetts (VAOPC).  In the 
April 2004 VA examination report, the examiner noted that the 
Veteran was being treated by Dr. Leve at VAOPC.  

Additionally, the Board notes that the claims file shows that 
from 1996 to November 2002, the Veteran had received 
treatment for his chronic myelogenous leukemia, and 
subsequent follow-up treatment, from a Dr. Christopher 
Coakley at Jordan Hospital in Plymouth, Massachusetts and 
from the Dana-Farber Cancer Institute, Brigham and Women's 
Hospital in Boston, Massachusetts.   The AOJ should ask the 
Veteran is he has received any further treatment from these 
medical providers, or any other medical provider, and if so, 
request that the Veteran's assistance in obtaining any 
outstanding records of treatment from these facilities.  

Accordingly, the case is REMANDED for the following action:

1.   With the Veteran's assistance, the 
agency of original jurisdiction (AOJ) 
should obtain any outstanding records of 
pertinent VA or private treatment.  In 
particular, the AOJ should obtain any 
outstanding VA treatment records from VA 
Outpatient Clinic at Jamaica Plains, 
Massachusetts (VAOPC), and any outstanding 
private treatment records from Dr. 
Christopher Coakley at Jordan Hospital in 
Plymouth, Massachusetts and from the Dana-
Farber Cancer Institute, Brigham and 
Women's Hospital in Boston, Massachusetts.

2.  After all the available records have 
been obtained, the AOJ should schedule the 
Veteran for an appropriate VA examination 
to evaluate the current level of severity 
of the Veteran's chronic myelogenous 
leukemia, status post bone marrow 
transplant.  The claim file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  All studies indicated 
should be performed, and in particular, a 
laboratory study should be performed to 
determine the Veteran's current hemoglobin 
level.  All the results from the indicated 
studies should be made available to the 
examining physician prior to the 
completion of his or her examination 
report. 

In the examination report, the examiner 
should clearly indicate the following:  
(1) whether the Veteran's chronic 
myelogenous leukemia is an active disease 
or during a treatment phase; (2) the 
Veteran's hemoglobin level; (3) whether 
the Veteran's condition is manifested by 
congestive heart failure, dyspnea at rest 
or on exertions, cardiomegaly, 
tachycardia, syncope (at least three 
episodes in the last six months), 
weakness, easy fatigability, headaches, 
lightheadedness, shortness of breath, or 
if the Veteran's condition is 
asymptomatic; (4) whether the Veteran has 
anemia, and if so, whether there are 
complications from the anemia, including, 
dementia or peripheral neuropathy; (5) 
whether the Veteran's disability had 
required any transfusion of platelets or 
red cells, or resulted in infections, and 
if so, how often; and (6) whether the 
Veteran's disability requires continuous 
medication for control. 

The examiner should identify all 
manifestations of the Veteran's disability 
and all functional impairment due to the 
disability.  If the service-connected 
leukemia is found to cause additional 
disability such as hypertension or 
peripheral neuropathy, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the Veteran's ability 
to work. 

The examiner should provide a rationale 
for all the opinions expressed in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries mention 
above, the examiner should explain why it 
is not feasible to respond.

4.  Thereafter, the AOJ should review the 
claim folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The AOJ should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the AOJ 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




